TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 7, 2021



                                      NO. 03-20-00406-CV


          Glenn Hegar, Comptroller of Public Accounts of the State of Texas; and
              Ken Paxton, Attorney General of the State of Texas, Appellants

                                                  v.

                            Texas Westmoreland Coal Co., Appellee




         APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the judgment signed by the trial court on June 17, 2020. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

judgment. Therefore, the Court affirms the trial court’s judgment. Appellants shall pay all costs

relating to this appeal, both in this Court and in the court below.